DETAILED ACTION
Response to Amendment
Applicant's Amendment and Response, submitted August 12, 2022, has been reviewed by the examiner and entered of record in the file.  
Claim 18 is amended. Claim 37 is cancelled.
3.	Claims 18, 24, 25, 28-36 and 40-43 are present in the application.  

Status of the Claims
4.	The scope of the invention of the elected subject matter was previously set forth as follows:
	A method of treating depression, comprising administering to a subject in need thereof a therapeutically effective amount of 6-methoxy-DMT.
5.	The remaining non-elected subject matter of claims 18, 24, 25, and 28-34 is also currently withdrawn from further consideration in part, pursuant to 37 CFR 1.142(b), (i.e. non-hallucinogenic analogs of DMT other than 6-methoxy DMT are presently withdrawn from consideration).

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on August 12, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.

Previous Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 18, 24, 25 and 28-36 were previously rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al., (Am. J. Psychiatry 2001), in view of Glennon et al., (Drug and Alcohol Dependence 2000).
	Upon further consideration of the amendatory changes to the claims, Applicant’s arguments regarding Meyer et al. are persuasive and the previous obviousness rejection is withdrawn.
However, upon further consideration, a new grounds of rejection is made in view of Masuda and Sugiyama, and Sanches et al., and Fitzgerald et al. please see below.

New Claim Rejections - 35 USC § 112(a)
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 25, 28-33, 40, and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, support cannot be found for any non-hallucinogenic analog of DMT, i.e. compounds of formulae (IIa), (IIa-1)

	Claim 18 is directed to a method of treating depression, comprising administering to a subject in need thereof a therapeutically effective amount of any non-hallucinogenic analog of dimethyltryptamine (DMT). Claim 25 is drawn to claim 18, and limits wherein the non-hallucinogenic analog of DMT has a pKa of from 7.0 to 10.0. Claim 28 is drawn to claim 18, and limits wherein the non-hallucinogenic analog of DMT produces the maximum number of dendritic crossings with an increase of greater than 1.0 fold by a Sholl analysis. Claim 29 is drawn to claim 18, and limits wherein the non-hallucinogenic analog of DMT produces an AUC of a Sholl plot with an increase of greater than 1.0 fold. Claim 30 is drawn to claim 18, and limits wherein the non-hallucinogenic analog of DMT produces a number of dendritic branches with an increase of greater than 1.0 fold. Claim 31 is drawn to claim 18, and limits wherein the non-hallucinogenic analog of DMT produces a total dendritic length with an increase of greater than 1.0 fold. Claim 32 is drawn to claim 18, and limits wherein the non-hallucinogenic analog of DMT produces a density of dendritic spines with an increase of greater than 1.0 fold. Claim 33 is drawn to claim 18, and limits wherein the non-hallucinogenic analog of DMT produces a density of synapses with an increase of greater than 1.0 fold. Claim 40 is drawn to claim 25, and limits wherein the non-hallucinogenic analog of DMT is permeable across cell membranes. Claim 41 is drawn to claim 33, wherein the non-hallucinogenic analog of DMT produces a density of presynaptic protein with an increase of greater than 1.0 fold, wherein the presynaptic protein is Vesicular glutamate transporter 1 (VGLUT1).

	  The MPEP §2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  In the case of chemical entities, Applicant's attention is further directed to Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), which notes that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, “not a mere wish or plan for obtaining the claimed chemical invention.”  While the court recognizes that, “[i]n claims involving chemical materials, generic formulae usually indicate with specificity what the generic claims encompass” (Id.), it is also recognized that for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim and/or the genus must be sufficiently detailed to show that applicant was in possession of the claimed invention as a whole (see Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555 (Fed. Cir. 1991)). If a genus has substantial variance, the disclosure must present a sufficient number of representative species that encompass the genus in order to adequately describe the genus (i.e., the disclosure must describe a sufficient variety of species to reflect the variation within that genus).  See MPEP § 2163.  Otherwise, as stated by the court in Ariad Pharmaceuticals, Inc., v. Eli Lilly and Company (Fed. Cir. 2010), “a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus.  The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus.  In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result, i.e., “wherein the non-hallucinogenic analog of DMT has a pKa of from 7.0 to 10.0” (instant claim 25) or “wherein the non-hallucinogenic analog of DMT produces the maximum number of dendritic crossings with an increase of greater than 1.0 fold by a Sholl analysis” (instant claim 28). But, the specification must demonstrate that the Applicant has made a generic invention that achieves the claimed result and do so by showing that the Applicant has invented species sufficient to support a claim to the functionally-defined genus.”
	In the instant case, it is evident that the genus of compounds embraced by any “non-hallucinogenic analog of DMT” has substantial variance since “analog” has not been defined or limited in the Specification other than by functional language throughout, and a brief mention of “lisuride, rizatriptan, 6-methoxy-DMT, and 6-fluoro-DMT,” for example at Figures 1A and 2A. In paragraphs [0136] and [0137], Applicant sets forth compounds of Formula IIa and IIa-1, embracing analogs of DMT and which genuses are virtually without limit, embracing hundreds of millions of potential compounds bearing little structural resemblance to one another. Yet, the instant Specification discloses only the structurally related compound species lisuride, rizatriptan, 6-methoxy-DMT, and 6-fluoro-DMT.
	While the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number of species to adequately describe a broad generic. For example, in In re Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d 1008 (Fed. Cir. 1989).  In the instant case, it is similarly determined that the disclosure of 4 structurally related compounds does not adequately describe a subgenus embracing hundreds of millions of additional compound species bearing a minimal structural relationship with those 4 disclosed compounds. That is, the Specification does not disclose a sufficient variety of species to reflect the extreme variance in the genus.  
	The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the functional language recited in claims 25, 28-33, 40, and 41 and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention, i.e., which of the DMT analogs of Formula IIa or IIa-1 has a pKa of from 7 to 10, or which DMT analogs of Formula IIa or IIa-1 produces a maximum number of dendritic crossings with an increase of greater than 1.0 fold by a Sholl Analysis, etc.
	As such, claim 25, 28-33, 40, and 41 are rejected.

New Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim(s) 18, 24, 34-36, 40, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Sanches et al., J Clin Psychopharmacol 2016; and in view of Masuda and Sugiyama, Tohuku J Exp Med 2000; and in view of Fitzgerald et al., J. Neurochem 1999; further in view of Glennon et al., Drug and Alcohol Dependence 2000.
	Amended claim 18 is directed to a method of treating depression, comprising administering to a subject in need thereof a therapeutically effective amount of a non-hallucinogenic analog of dimethyltryptamine (DMT), (more specifically 6-methoxy-N,N-dimethyl tryptamine (6-MeO-DMT), (claims 35 and 36)).  
	
	Masuda and Sugiyama teach that 5-HT2A receptor agonists have antidepressant effects in mice, wherein following administration of the serotonin 2 agonist (i.e., 5-HT2A agonist) R(-)2,5-Dimethoxy-4-iodoamphetamine HCl (“DOI”) in a mouse forced swimming test, the mice demonstrated increased production of anti-depressive glycolipids, resulting in marked anti-depressive behavior (see abstract).
	Sanches et al. suggest that the antidepressant effects of ayahusasca, a DMT analog and 5-HT2A agonist, i.e., “antidepressant effects of ayahuasca appear to be mediated by the agonist action of DMT on 5-HT1A/2A/2C receptors, since agonists of these receptors produce anxiolytic and antidepressive effects. Indeed, administration of DMT and other 5-HT1A/2A/2C receptor agonists such as psilocybin and LSD is associated with increases in positive mood in healthy volunteers and in patients suffering life-threatening diseases” (page 80, left column, second to last paragraph). 
	As such, both Masuda and Sugiyama and Sanches et al. teach treating depression comprising administering a 5-HT2A agonist to a subject in need thereof, wherein the 5-HT2A agonist is a DMT analog, but are silent to the administration of the non-hallucinogenic analog 6-MeO-DMT.
Yet, Glennon et al. disclose the binding activity and 5-HT2A agonist action of 6-methoxy-N,N-dimethyltryptamine (i.e., Applicant’s instant “6-MeO-DMT”), (page 127, Table 1). 
And, Fitzgerald et al. teach that binding affinity of the 5-HT2A receptor is reasonably predictive of receptor activation, i.e., “[t]hese data suggest that high-affinity agonist states can account for agonist efficacy at human 5-HT2A, or 5-HT2C, receptors without the need for considering additional transition or active states of the receptor-ligand complex.” (see abstract).
Thus, it would be obvious to one of ordinary skill in the art to modify the disclosure of Sanches et al. and employ Applicant’s instant non-hallucinogenic 5-HT2A agonist, 6-MeO-DMT, in the treatment of depression, with a reasonable expectation of success. Specifically, one of ordinary skill in the art would reasonably expect the antidepressive effect identified by both Masuda and Sugiyama and Sanches et al. to be present in the known DMT analog, 6-MeO-DMT. One skilled in the art at the time the invention was filed would be motivated to select a non-hallucinogenic analog of DMT for ease of administration (i.e., can be taken home safely by the patient) and to avoid the deleterious psychotrophic/ psychedelic effects characterized by DMT and its known hallucinogenic analogs.
As such, claims 18, 35 and 36 are prima facie obvious.

	Claim 24 is drawn to claim 18, and limits wherein the non-hallucinogenic analog of DMT is a blood-brain-barrier (BBB) penetrator. 
	Regarding claim 24, wherein the analog of DMT is a blood-brain-barrier penetrator, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious," Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, the ability of the analog to cross the blood-brain-barrier is considered a latent property of the known compound 6-MeO-DMT, and Applicant’s alleged unexpected result of the administration of another 5-HT2A agonist does not confer patentability.
	As such, claim 24 is prima facie obvious.

	Claim 34 is drawn to claim 18, and limits wherein the non-hallucinogenic analog of DMT increases at least one of translation, transcription and secretion of neurotrophic factors. Claim 42 is drawn to claim 34, and limits wherein the neurotrophic factor is at least one of a brain-derived neurotrophic factor (BDNF) and a glial cell line-derived neurotrophic factor (GDNF). Claim 43 is drawn to claim 42, and limits wherein the translation of the BDNF has an increase of greater than 1.0 fold.
	Claims 34, 40 and 42-43 are each drafted in terms of a consequence of the administration of the analog of DMT, wherein said administration “increases at least one of translation, transcription and secretion of neurotrophic factors.” Yet, the number of dendritic crossings, the AUC, the number of dendritic branches, the total dendritic length, the density of dendritic spines, the density of synapses, and increase in translation, transcription, and/or secretion of neurotrophic factors yield no more than the predictable outcome which one of ordinary skill would have expected to achieve upon the administration of the analog of claim 18.  It is noted that claim 18 does not recite any specified amount of the non-hallucinogenic analog of DMT, and claim 34 does not recite the time needed for any of the desired consequences.
 	A claimed compound may be obvious because it was previously known and suggested by a different method of use even though a particular benefit of the claimed compound asserted by patentee is not expressly disclosed in the prior art. It is the differences in fact in their respective properties which are determinative of nonobviousness. If the prior art compound does in fact possess a particular benefit, even though the benefit is not recognized in the prior art, Applicant's recognition of the benefit is not in itself sufficient to distinguish the claimed method of using the compound from the prior art, In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). In this case, each of the above listed intended consequences is considered a latent property of the administration of the known compound 6-MeO-DMT taught by Glennon et al, and the alleged unexpected result(s) do not confer patentability.
	Therefore one of ordinary skill in the art would have been guided by the prior art to use the invention as claimed in the treatment of depression, with a reasonable expectation of success.  
	As such, claims 34, 40 and 42-43 are prima facie obvious.

Response to Arguments
12.	Applicant argues that Glennon merely describes 6-MeO-DMT as binding to the 5-HT2A receptor, not agonism of the 5-HT2A receptor. 
	Applicant argues that Glennon does not describe any functional effect of 6-MeO- DMT on the 5-HT2A receptor, contrary to what the Office alleges. Instead, Glennon describes the low binding affinity of 6-MeO-DMT for the 5-HT2A receptor. Applicant contends that a person of skill in the art would not understand or interpret the 5-HT2A receptor binding affinity as 5-HT2A receptor agonism, such that one of skill in the art would not select 6-MeO-DMT as a 5-HT2A receptor agonist. And even if 6-MeO-DMT was understood to be a 5-HT2A receptor agonist, because it was recognized in the art at the time the instant application was filed, the Office provides no motivation for a skilled artisan to look to Glennon to administer a 5-HT2A receptor agonist, especially not 6-MeO-DMT, for treating depression. 
	
Applicant's arguments regarding Glennon have been fully considered but they are not persuasive.  As discussed above, Sanches et al.  teach that the “antidepressant effects of ayahuasca appear to be mediated by the agonist action of DMT on 5-HT1A/2A/2C receptors, since agonists of these receptors produce anxiolytic and antidepressive effects. Indeed, administration of DMT and other 5-HT1A/2A/2C receptor agonists such as psilocybin and LSD is associated with increases in positive mood in healthy volunteers and in patients suffering life-threatening diseases”.  Accordingly, one of ordinary skill in the art would reasonably predict that a known DMT analog (i.e., 6-MeO-DMT) would similarly exhibit antidepressant effects.  Moreover,  Glennon et al. disclose the binding activity and 5-HT2A agonist action of 6-methoxy-N,N-dimethyltryptamine (i.e., Applicant’s instant “6-MeO-DMT”) and Fitzgerald et al. specifically teach that binding affinity of the 5-HT2A receptor is reasonably predictive of receptor activation, i.e., “[t]hese data suggest that high-affinity agonist states can account for agonist efficacy at human 5-HT2A, or 5-HT2C, receptors without the need for considering additional transition or active states of the receptor-ligand complex.” (see abstract). 
Though Glennon teaches low binding affinity of 6-MeO-DMT for the 5-HT2A receptor, “[e]ven if a reference discloses an inoperative device, it is prior art for all that it teaches” (Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547 (Fed. Cir. 1989)). Therefore, “a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103” (Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569 (Fed. Cir. 1991)).
Thus one of skill in the art would have been guided by the prior art to employ 6-MeO-DMT as a non-hallucinogenic 5-HT2A receptor agonist in the treatment of depression.

Conclusion
13.	In conclusion, claims 18, 24, 25 and 28-43 are present in the application.  Claims 18, 24, 25, 28-36 and 40-43 are rejected.  No claim is presently allowable.

Correspondence 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628  

/CRAIG D RICCI/Primary Examiner, Art Unit 1611